 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARREN HARRIS,                                     No. 2:19-cv-0311 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    JERRY BROWN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. Plaintiff has filed two motions. One is titled “motion for an order for an preliminary

19   injunction and a temporary restraining order,” and the other, “motion for a temporary restraining

20   order and a preliminary injunction.” In the motions, plaintiff asks the court to make various

21   rulings concerning conditions of his confinement. However, the operative complaint in this

22   action does not concern conditions of confinement. Rather, plaintiff’s first amended complaint

23   (ECF No. 17) alleges that he has been unlawfully denied consideration for parole.

24          While the allegations in plaintiff’s motion do not provide the court with a basis for

25   granting a “preliminary injunction” or “temporary restraining order” the court does have the

26   authority under the “All Writs Act,” 28 U.S.C. §1651, to issue any order “necessary or

27   appropriate in [the] aid of . . . jurisdiction[].” Entry of an order under the “All Writs Act” is not

28   appropriate here, however, as plaintiff fails to point to anything which reasonably suggests he has
                                                         1
 1   been denied the ability to pursue relief in this action, or will be, as a result of any condition of

 2   confinement. Further, the court has recommended that plaintiff’s first amended complaint be

 3   dismissed for failure to state a claim upon which relief can be granted and the flaws in plaintiff’s

 4   first amended complaint are not in any way related to his current conditions of confinement.

 5   Accordingly, plaintiff’s motions will be denied. If plaintiff wishes to seek relief with respect to

 6   conditions of confinement identified in his motions, he should initiate another action or actions.

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. Plaintiff’s April 17, 2019 “motion for an order for an preliminary injunction . . .” is

 9   denied.

10             2. Plaintiff’s May 28, 2019 “motion for a temporary restraining order and a preliminary

11   injunction” is denied.

12   Dated: October 15, 2019
                                                         _____________________________________
13
                                                         CAROLYN K. DELANEY
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16
     1
17   harr0311.awa(2)

18

19

20
21

22

23

24

25

26
27

28
                                                          2
